12/18/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0042



                                 No. DA 20-0042


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

AUTREE ANIEL PEDERSEN,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 25, 2021 within which to prepare, serve, and file its

response brief.




MPD
MPD          Electronically signed by:
                   Mike McGrath
      Chief Justice, Montana Supreme Court
                December 18 2020